972 F.2d 344
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Alfred J. VINCENT, Petitioner.
No. 92-8050.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 18, 1992Decided:  July 29, 1992

Alfred J. Vincent, Petitioner Pro Se.
Dismissed.
Before HALL, WILKINSON, and WILKINS, Circuit Judges.
OPINION
PER CURIAM:


1
Dr. Alfred Vincent filed this mandamus petition seeking an order directing that Judge Maxwell recuse himself.  The petition also sought to stay the remand to state court of an action removed to federal court by Dr. Vincent's wife.  The motion for stay was denied by earlier order.  One of Dr. Vincent's patients has also submitted a motion for injunctive relief.


2
An order remanding a case to state court as improvidently removed is not reviewable by appeal or mandamus.  See 28 U.S.C. § 1447(d) (1988);   Gravitt v. Southwestern Bell Tel. Co., 430 U.S. 723, 723-24 (1977).  Moreover, as the case has been remanded, and that remand is unreviewable, the issue of whether Judge Maxwell should have recused himself before remanding the case is not a live issue.  We note, however, that there is no showing of extrajudicial bias warranting recusal.   See In re Beard, 811 F.2d 818, 827 (4th Cir. 1987).


3
Finding no basis for mandamus jurisdiction, we dismiss the petition, and also dismiss the request for injunction submitted by Dr. Vincent's patient.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.

DISMISSED